DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.
 				      Election/Restrictions
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0243351 (Tai).
Tai discloses a composition comprising:
a polyvinyl alcohol resin inclusive of (EVOH) ethylene vinyl alcohol
copolymer (meets Applicants’ ethylene vinyl alcohol copolymer (A));
(B) a thermoplastic resin (not precluded from present claims);
(C) a transition metal salt inclusive of iron salts contained in an amount of at least 1 ppm (meets Applicants’ iron compound (C) and overlaps ppm content thereof); and
(D) a thermoplastic resin inclusive of polyamides (meets Applicants’ polyamide (B)),
(e.g., abstract, [0010-0012], [0041], [0053], [0150-0154], [0158], [0174], Tables 4 and 5, examples, claims).
Tai exemplifies (Tables 4 and 5) compositions comprising an EVOH (meets Applicants’ EVOH (A)) and cobalt stearate.  In essence, said compositions differ from present claim 1 in that neither a polyamide nor an iron compound, in an amount of 0.01 to 10 ppm on a metal basis based on the weight of the EVOH, is used. With respect to the first difference, Tai clearly teaches that the compositions may also contain a polyamide for its expected additive effect.  As to the second difference, Tai clearly discloses iron salts as viable transition metal salt alternatives to the exemplified cobalt stearate [0153] and transition metal salt contents as low as 1 ppm [0151].  Accordingly, it would have been within the purview of Tai’s inventive disclosure, and obvious to one having ordinary skill in the art, to formulate a composition containing an EVOH (meets Applicants’ EVOH (A)), a polyamide (meets Applicants’ polyamide (B)) and an iron salt in ppm amounts falling with the scope of the present claims (meets Applicants’ iron compound (C) and content thereof) in accordance with the ultimate oxygen scavenging and thermal stability properties desired. Case law holds the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 and that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
As to claim 2, it would have been within the purview of one having ordinary skill in the art to determine the appropriate weight ratio of EVOH to polyamide in consideration of the desired properties and with the reasonable expectation of success.
As to claim 3, Tai exemplifies the production of pellets (e.g. Example 1).
Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive in overcoming the 35 USC 103 rejection over U.S. 2007/0243351 (Tai).
In response to Applicants’ argument that Tai uses the metal salt to improve the oxygen scavenging function, which is different from the purpose of using the presently claimed iron compound (C), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants submit that Tai does not disclose the unexpectedly effects of the claimed iron content, as demonstrated by the YI results in the Declaration.  The Declaration shows that the 1.24 YI ratio of inventive Example 1 (80 pbw EVOH + 20 pbw polyamide + 0.1 ppm iron compound) is lower than the 1.8 YI ratio of corresponding comparative Example A (100 pbw EVOH + 0.1 ppm iron compound) and the 1.44 YI ratio of inventive Example 2 (80 pbw EVOH + 20 pbw polyamide + 1 ppm iron compound) is lower than the 1.66 YI ratio of corresponding comparative Example B (100 pbw EVOH + 1 ppm iron compound).  While said comparisons show that iron compound-containing compositions comprising 80 pbw EVOH + 20 pbw polyamide have lower YI ratios as compared to their corresponding iron-containing compositions comprising 100 pbw EVOH, it is unclear how said lower YI ratios are unexpected.  In this regard, it is noted that Comparative Example 1 comprising 80 pbw EVOH + 20 pbw polyamide has a lower YI ratio as compared to Comparative Example C comprising 100 pbw EVOH.  Thus, based on said showings, it would appear obvious that when 20 pbw polyamide is blended, lower YI ratios would be expected by one having ordinary skill in the art.  Applicants have not laid the requisite foundation upon which to conclude that the demonstrated results are “really unexpected”, In re Merck and Co., Inc., 231 USPQ 375.  In the absence of examples similar to Comparative Examples A, B and C, but containing 100 pbw polyamide, it cannot be determined whether the results per Examples 1 and 2 are unexpected.  The burden of showing unexpected results rests on he who asserts them, and these results must be unexpected, not just different, In re Klosak, 173 USPQ 14.   
Applicants assert that the claims are drawn to an “EVOH” composition and, as a comparative example containing 100 pbw polyamide is not necessary to determine the unexpected results of the claimed embodiments.  It is noted per claim 2, however, that the claimed “EVOH” composition can include a 90/10 weight ratio of polyamide to EVOH, i.e., minor EVOH amounts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                  /ANA L. WOODWARD/                                                                             Primary Examiner, Art Unit 1765